DETAILED ACTION
Prosecution History
	Claims 1-10 were originally filed.
	Claims 1-10 have since been amended.
	Claims 1-10 are pending and allowed.

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Mudalige et al. US 2017/0113683.
Mudalige discloses a system and method for controlling a vehicle traveling through an intersection. The system of Mudalige predicts the path of the host vehicle and other vehicles about the host vehicle based on speed, velocity, and position data. The system then issues warnings or vehicle control based on the predicted paths and potential collisions.
As to independent claims 1 and 10, the prior art of record fails to teach or suggest the following claimed subject matter:
“perform brake assistance to brake the own vehicle at a first brakie timing, in response to the own vehicle being determined not to be advancing at the intersection based on the detected state surrounding the own vehicle, wherein the first brake timing is a timing at which the brake assistance is started for avoiding a collision with a detected target or mitigating damage due to contact, and
perform the brake assistance to brake the own vehicle at a second brake timing that is later in start time of the brake assistance than the first brake timing, in response to the own vehicle being determined to be advancing in the intersection based on the detected state surrounding the own vehicle.”

Claims 2-9 depend on allowable claim 1 and are, therefore, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668